Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert et al., US PGPUB 2021/0357169 hereinafter referenced as Hulbert in view of Betzler et al., US Patent 9,609,025 hereinafter referenced as Betzler.

As to claim 1, Hulbert discloses a method comprising: identifying sensitive information within content displayable with use of a display of a computing device (e.g. identifying private content 822 and private content 826 on first and second electronic devices 500-1 and 500-2 respectively); and
responsive to a determination to display the content on the secondary display, modifying the content based on the adjustment to the sensitive information defined by the added metadata so that sensitive information is hidden from view while the content is shown on the secondary display; and providing on the secondary display the modified content so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information ([0294] In some embodiments, manipulating the virtual content causes a second portion of the virtual content that was previously visible on the second display to become hidden on the second display, and that second portion of the virtual content that was previously hidden on the first display to become visible on the first display such that the first portion remains visible throughout various manipulations on at least one of the displays, albeit from different perspectives).
Hulbert does not specifically disclose adding metadata to the sensitive information, wherein the metadata defines an adjustment to the sensitive information to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device.
However, in the same endeavor, Betzler discloses adding metadata to the sensitive information, wherein the metadata defines an adjustment to the sensitive information to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device (the second computing environment may also define the metadata of the related sensitive data and also which data may be treated as sensitive data. Different classes of sensitivity may be defined by the second computing environment before making the sensitive data available, in particular by sending the sensitive data to the first computing environment via a network, for example in an encrypted form, to the first computing environment via the compliance gateway of the first computing environment; Col. 7, lines 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify the disclosure of Hulbert to further include Betzler’s metadata forming method in order to enhance information exchanging process with intention of protecting information from misused. 

As to claim 12, Hulbert discloses a computing device comprising: a memory (e.g. memory 102, fig. 1A); and one or more processors (e.g. processors 120, fig. 1A) in communication with the memory and configured to, identify sensitive information within content displayable with use of a display of a computing device (e.g. identifying private content 822 and private content 826 on first and second electronic devices 500-1 and 500-2 respectively); and 
responsive to a determination to display the content on the secondary display, modify the content based on the adjustment to the sensitive information defined by the added metadata so that sensitive information is hidden from view while the content is shown on the secondary display; and provide on the secondary display the modified content so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information ([0294] in some embodiments, manipulating the virtual content causes a second portion of the virtual content that was previously visible on the second display to become hidden on the second display, and that second portion of the virtual content that was previously hidden on the first display to become visible on the first display such that the first portion remains visible throughout various manipulations on at least one of the displays, albeit from different perspectives).
Hulbert does not specifically disclose add metadata to the sensitive information, wherein the metadata defines an adjustment to the sensitive information to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device.
However, in the same endeavor, Betzler discloses add metadata to the sensitive information, wherein the metadata defines an adjustment to the sensitive information to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device (the second computing environment may also define the metadata of the related sensitive data and also which data may be treated as sensitive data. Different classes of sensitivity may be defined by the second computing environment before making the sensitive data available, in particular by sending the sensitive data to the first computing environment via a network, for example in an encrypted form, to the first computing environment via the compliance gateway of the first computing environment; Col. 7, lines 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify the disclosure of Hulbert to further include Betzler’s metadata forming method in order to enhance information exchanging process with intention of protecting information from misused.

As to claim 21, Hulbert discloses a non-transitory machine-readable medium encoding instructions that when executed by one or more processors cause a process to be carried out, the process (e.g. processors 120, fig. 1A) including: 
identifying sensitive information within content displayable with use of a display of a computing device (e.g. identifying private content 822 and private content 826 on first and second electronic devices 500-1 and 500-2 respectively); 
responsive to a determination to display the content on the secondary display, modifying the content based on the adjustment to the sensitive information defined by the added metadata so that sensitive information is hidden from view while the content is shown on the secondary display; and providing on the secondary display the modified content so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information ([0294] in some embodiments, manipulating the virtual content causes a second portion of the virtual content that was previously visible on the second display to become hidden on the second display, and that second portion of the virtual content that was previously hidden on the first display to become visible on the first display such that the first portion remains visible throughout various manipulations on at least one of the displays, albeit from different perspectives).
Hulbert does not specifically disclose adding metadata to the sensitive information, wherein the metadata defines an adjustment to the sensitive information to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device.
However, in the same endeavor, Betzler discloses adding metadata to the sensitive information, wherein the metadata defines an adjustment to the sensitive information to cause a change in an appearance of the content before display of that content on a secondary display, the secondary display being separate from the display of the computing device (the second computing environment may also define the metadata of the related sensitive data and also which data may be treated as sensitive data. Different classes of sensitivity may be defined by the second computing environment before making the sensitive data available, in particular by sending the sensitive data to the first computing environment via a network, for example in an encrypted form, to the first computing environment via the compliance gateway of the first computing environment; Col. 7, lines 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art, to modify the disclosure of Hulbert to further include Betzler’s metadata forming method in order to enhance information exchanging process with intention of protecting information from misused.

As to claim 2, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses, responsive to the determination to display the content on the secondary display, providing a toggle control configured to enable or disable modifying of the content based on the added metadata (Hulbert, [0254] In some embodiments, the electronic device receives (798-56), via the one or more input devices, a request to replace the one or more location-specific editing controls with one or more global editing controls (e.g., toggling of a toggle affordance displayed on the second display for toggling between location-specific editing controls and global editing controls), such as selection of button 698 in FIG. 6MM).

As to claim 3, the combination of Hulbert and Betzler discloses the method of claim 2. The combination further discloses, responsive to disabling of the modifying of the content based on the added metadata, providing on the secondary display the content without modification based on added metadata (Hulbert, [0345] In response, the first electronic device 500-1 presents an indication 1036 that video is disabled and continues to display the document 1024b and the toolbar 1026b on the second display 504-2 of the first electronic device 500-1).

As to claim 4, the combination of Hulbert and Betzler discloses the method of claim 3. The combination further discloses, responsive to enabling of the modifying of the content based on the added metadata subsequent to the disabling of the modifying of the content based on the added metadata, providing on the secondary display the content with the modification based on the adjustment to the sensitive information defined by the added metadata so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information (Hulbert, [0310] The electronic device optionally displays (998-18), on the second display, a private content region including first content (e.g., an image, a video, etc.), wherein content in the private content region, including the first content, is not shared with the second electronic device (e.g., the private content is displayed in a private space of the user interface of the first electronic device), as shown in FIGS. 8BB-8FF).

As to claim 5, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses,  adjustment to the sensitive information includes an adjustment of at least one item of sensitive information from a first font size to a second font size, the second font size being different than the first font size (Hulbert, [0781] as another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

As to claim 6, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses, the adjustment to the sensitive information includes an adjustment of at least one item of sensitive information from a first font color to a second font color, the second font color being different than the first font color (Hulbert, [0781] As another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

As to claim 7, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses, the adjustment to the sensitive information includes an adjustment of at least one item of sensitive information from a first font background color to a second font background color, the second font background color being different than the first font background color (Hulbert, [0194] When the second application is displayed and the first application ceases to be displayed, the first application becomes a background application).

As to claim 8, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses,  the adjustment to the sensitive information includes an adjustment of at least one item of sensitive information from a first Zoom percentage to a second zoom percentage, the second zoom percentage being different than the first zoom percentage (Hulbert, [0237] In some embodiments, the gesture input comprises an enlarging input (e.g., a pinch to zoom gesture to zoom into the content displayed on the first display) to display an enlarged first portion of the content on the first display, the content including the enlarged first portion displayed on the first display and a second portion not displayed on the first display (754), such as in FIG. 6I).

As to claim 9, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses, the adjustment to the sensitive information includes causes at least one item of sensitive information to be displayed in obfuscated form while the content is shown on the secondary display (Hulbert, [0385] In some embodiments, the focused mode mutes notifications and hides one or more items displayed on the first electronic device).

As to claim 10, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses,  the secondary display has a screen attribute that is different than a screen attribute of the display of the computing device (Hulbert, [0262] For example, the displays, user interfaces, relative positions of the displays, display modes, etc., described above with reference to method 700 optionally have one or more of the characteristics of the displays, user interfaces, relative positions of the displays, display modes, etc. described herein with reference to other methods described herein (e.g., methods 900, 1100, 1300, 1500, 1700, 1900 and 2100). For brevity, these details are not repeated here).

As to claim 11, the combination of Hulbert and Betzler discloses the method of claim 1. The combination further discloses, responsive to a determination that the content provided on the secondary display is to be displayed on the display of the computing device, providing on the display of the computing device the content without modification based on the added metadata (Hulbert, [0248] The above-described manner of displaying images from which to select on one display and a selected image on another display allows the electronic device to maintain the consistent display of information on a given display (e.g., content from which to select on one display, and focused content on the other display)).

As to claim 13, the combination of Hulbert and Betzler discloses the computing device of claim 12. The combination further discloses, the one or more processors are further configured to, responsive to the determination to display the content on the secondary display, provide a toggle control configured to enable or disable modification of the content based on the added metadata (Hulbert, [0254] In some embodiments, the electronic device receives (798-56), via the one or more input devices, a request to replace the one or more location-specific editing controls with one or more global editing controls (e.g., toggling of a toggle affordance displayed on the second display for toggling between location-specific editing controls and global editing controls), such as selection of button 698 in FIG. 6MM).

As to claim 14, the combination of Hulbert and Betzler discloses the computing device of claim 13. The combination further discloses, the one or more processors are further configured to, responsive to disablement of the modification of the content based on the added metadata, provide on the secondary display the content without modification based on the added metadata (Hulbert, [0345] In response, the first electronic device 500-1 presents an indication 1036 that video is disabled and continues to display the document 1024b and the toolbar 1026b on the second display 504-2 of the first electronic device 500-1).

As to claim 15, the combination of Hulbert and Betzler discloses the computing device of claim 14. The combination further discloses, the one or more processors are further configured to, responsive to enablement of the modification of the content based on the added metadata subsequent to the disablement of the modification of the content based on the added metadata, provide on the secondary display the content with the modification based on the adjustment to the sensitive information defined by the added metadata so as to prevent the sensitive information from being viewable by users not authorized to view such sensitive information (Hulbert, [0310] The electronic device optionally displays (998-18), on the second display, a private content region including first content (e.g., an image, a video, etc.), wherein content in the private content region, including the first content, is not shared with the second electronic device (e.g., the private content is displayed in a private space of the user interface of the first electronic device), as shown in FIGS. 8BB-8FF).

As to claim 16, the combination of Hulbert and Betzler discloses the computing device of claim 12. The combination further discloses, the adjustment to the sensitive information includes one of: an adjustment of at least one item of sensitive information from a first font size to a second font size, the second font size being different than the first font size; an adjustment of at least one item of sensitive information from a first font color to a second font color, the second font color being different than the first font color; an adjustment of at least one item of sensitive information from a first font background color to a second font background color, the second font background color being different than the first font background color; or
an adjustment of at least one item of sensitive information from a first zoom percentage to a second zoom percentage, the second zoom percentage being different than the first zoom percentage (Hulbert, [0781] as another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

As to claim 17, the combination of Hulbert and Betzler discloses the computing device of claim 12. The combination further discloses, the one or more processors are further configured to, responsive to a determination that the content provided on the secondary display is to be displayed on the display of the computing device, provide on the display of the computing device the content without modification based on the added metadata (Hulbert, [0248] The above-described manner of displaying images from which to select on one display and a selected image on another display allows the electronic device to maintain the consistent display of information on a given display (e.g., content from which to select on one display, and focused content on the other display)).

As to claim 22, the combination of Hulbert and Betzler discloses the machine-readable medium of claim 21. The combination further discloses, the process further includes, responsive to the determination to display the content on the secondary display, providing a toggle control configured to enable or disable modifying of the content based on the added metadata (Hulbert, [0254] In some embodiments, the electronic device receives (798-56), via the one or more input devices, a request to replace the one or more location-specific editing controls with one or more global editing controls (e.g., toggling of a toggle affordance displayed on the second display for toggling between location-specific editing controls and global editing controls), such as selection of button 698 in FIG. 6MM).

As to claim 23, the combination of Hulbert and Betzler discloses the machine-readable medium of claim 21. The combination further discloses,  the adjustment to the sensitive information includes one of: an adjustment of at least one item of sensitive information from a first font size to a second font size, the second font size being different than the first font size; an adjustment of at least one item of sensitive information from a first font color to a second font color, the second font color being different than the first font color; an adjustment of at least one item of sensitive information from a first font background color to a second font background color, the second font background color being different than the first font background color; or an adjustment of at least one item of sensitive information from a first zoom percentage to a second zoom percentage, the second zoom percentage being different than the first zoom percentage (Hulbert, [0781] as another example, when an e-mail application has the current input focus of the soft keyboard, the toolbar includes tools related to e-mail, such as a files tray to embed files (e.g., photos, videos, documents, or other file types) into an e-mail and text formatting tools (e.g., font size, font color, font style, copy, paste, cut, etc.)).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        10/7/2022